— In a medical malpractice action, defendant appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated July 6, 1978, which affirmed a judgment of the Civil Court of the City of New York, Kings County, entered November 10, 1977, which is in favor of the infant plaintiff in the principal amount of $75,000. Order of the Appellate Term and judgment of the Civil Court reversed, on the law, and new trial granted only with respect to the damages sustained by the infant plaintiff, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, plaintiffs shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of the *681infant plaintiff to $25,000, and the entry of an amended order and an amended judgment accordingly, in which event the order and the judgment, as so reduced and amended, are affirmed, without costs or disbursements. The testimony of plaintiffs’ expert with respect to limitation of the infant plaintiff’s grasping and lifting power was imprecise and speculative. Furthermore, it conflicted with the records of a nonparty hospital in which the examining doctors found that the infant plaintiff had regained 100% function and movement in her arm within six months of the fracture. This court has previously found that an expert opinion proffered by the plaintiffs’ medical expert in this case lacked probative weight (see Putnam v Stout, 46 AD2d 812, affd 38 NY2d 607). The only credible evidence with respect to damages in this case related to minor cosmetic damages suffered by the infant plaintiff, which were conceded by the defendant’s expert. Accordingly, the judgment was excessive to the extent indicated herein. Titone, J. P., Suozzi, Gulotta and Martuscello, JJ., concur.